DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10/14/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements submitted on 01/23/2020, 04/30/2020, 03/01/2021 and 08/17/2021 have been considered by the Examiner and made of record in the application file.
	
	
Reasons for Allowance
	Claims 1-20 are cancelled.
	Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

Pratas (US 2017/0277658 A1) discloses an image processing mode by receiving raw image inputs from the one or more cameras and performing one or more image processing algorithms (paragraphs 108-109, 135 and 138) to generate output images for consumption by the one or more processing elements, (paragraphs 116, 143).  Applicants Admitted Prior Art discloses a bypass mode by receiving the raw image inputs from the one or more cameras and bypassing performance of the one or more image processing algorithms (paragraph 34; Raw image data 114 from the camera 109 is written to main memory for subsequent processing by program code that executes on the CPU core(s) 102.) to provide the raw image inputs to the one or more processing elements.  (paragraphs 34-35; figure 1C, the embedded image signal processor 110 on the applications processor 101 is largely or entirely bypassed (not used) for image processing purposes and is primarily used only for statistics generation 116.  Camera driver software 111 executing on the CPU core(s) 102 generates control signals 117 from the raw image data.)  However, neither Pratas nor AAPA, either alone or in combination discloses an 
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665